38 Mich. App. 189 (1972)
196 N.W.2d 5
SPRING LAKE
v.
GARDNER
Docket No. 11030.
Michigan Court of Appeals.
Decided January 25, 1972.
Scholten & Fant, for plaintiff.
James W. Bussard, for defendant on appeal.
*190 Before: FITZGERALD, P.J., and R.B. BURNS and TARGONSKI,[*] JJ.
PER CURIAM.
The defendant was granted leave to appeal an order of the circuit court affirming her district court conviction of selling alcoholic beverages to a minor in violation of a municipal ordinance.
The defendant on appeal claims that a mistrial should have been granted because of a police officer's statement that "We were suspicious that minors were being sold intoxicating beverages out of Dewitt's Food Market". Defendant claims the testimony was hearsay which should not have been admitted over her objections. This statement was not hearsay nor was it prejudicial to the defendant, a clerk in the food market.
The defendant also objects to prejudicial statements made by the village attorney in his closing arguments. The statements were harmless. The crime here is of the malum prohibitum variety and the admission by the defendant of the sale to the minor is sufficient to support conviction.
Finally, the solicitation and use by the police of a minor to purchase liquor from the defendant will not give rise to the defense of entrapment. The police created an opportunity for the defendant to commit the crime, but did not so induce her to commit the crime. People v Ovalle, 10 Mich. App. 540 (1968).
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.